DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s election without traverse of Species B, claims 2-4 in the reply filed on 02/03/2022 is acknowledged. 
Claims 5-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species A, there being no allowable generic or linking claim.
Claims 2-4 are pending for examination. Claims 1 and 5-19 are cancelled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 2-3 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smith (USPN 4,800,495). In regard to claim 2, Smith discloses a front-end interface for a noninvasive, physiological sensor (element 14 in oximeter 10, Figs. 1 and 11 and . 
In regard to claim 3, Smith discloses the front-end interface is integrated with the sensor (integrated with the oximeter 10, Figs. 1, 8 and 11 and associated descriptions).

Claim 2-3 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kovacs et al. (USPGPUB 2007/0208232). In regard to claim 2, Kovacs discloses a front-end interface for a noninvasive, physiological sensor (element 30 in the sensor system 20, Figs. 1-3 and associated descriptions), said front-end interface comprising: one or more inputs (elements 112 in element 52, Figs. 2A-2B and 3A and associated descriptions) configured to receive signals from respective one or more detectors in the sensor (sensors 45/ electrodes 38 in the monitor 24 or sensor system 20, Figs. 1A and 2A-2B and associated descriptions; [0036]); one or more switched capacitor circuits (switched capacitor, abstract, [0027]; elements 118 and element 58, Figs. 2A-2B and 3A .
In regard to claim 3, Kovacs discloses the front-end interface is integrated with the sensor (element 30 integrated with monitor 24 or sensor system 20, Figs. 1A, 1C, 2A and 2B and associated descriptions).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith as applied to claims 2-3 above, and further in view of Al-Ali et al. (USPGPUB 2006/0211922). In regard to claim 4, Smith discloses the one or more switched capacitor circuits include at least two switched capacitor circuits (at least elements 62, 64, 66, 68, and 70, Fig. 11 and associated descriptions), and wherein the at least two switched capacitor circuits are configured to combine the streams of two or more detector signals into a single stream (the red and infrared processed signals are .
Al-Ali teaches an oximeter (Figs. 1-4 and associated descriptions) comprises multiple detectors (Figs. 10D and 25-26 and associated descriptions).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the detector (Smith) with detectors as taught by Al-Ali to yield predictable results, since both devices are pulse oximeters and one of ordinary skill in the art would have recognized that using two detectors is an alternative equivalent way, as compared to the use of a single detector, to generate red and infrared signals (see Figs. 10D and 25-26 and associated descriptions of Al-Ali). The rationale would have been the simple substitution of one known, equivalent element for another to obtain predictable results (obvious to substitute elements, devices, etc.), KSR, 550, U.S. at 417.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Atherton (USPN 4,734,589) teaches an A/D photodiode signal conversion apparatus for directly converting an analog photodiode signal to digital form using a switched capacitor successive approximation A/D converter (abstract). Baxter et al. (USPGPUB 2006/0097136).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507. The examiner can normally be reached M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHU CHUAN LIU/Primary Examiner, Art Unit 3791